IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00009-CV
                               No. 10-19-00010-CV
                               No. 10-19-00011-CV
                               No. 10-19-00012-CV
                               No. 10-19-00013-CV

PATRICK WAYNE BOREN,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                         From the 54th District Court
                          McLennan County, Texas
                   Trial Court Nos. 1997-543-C, 1999-63-C2,
                 2005-1640-C2, 2005-1165-C2 and 2009-762-C2


                                    ORDER

      On January 23, 2019, we received and filed in each of these appeals Appellant

Patrick Wayne Boren’s Motion to Proceed In Forma Pauperis on Appeal and Motion for

Leave to Consolidate the Appeal. On January 24, 2019, we then received a letter from

Appellant addressing the same subjects. Finally, on January 30, 2019, we received and
filed the docketing statement in each of these appeals.         None of these documents,

however, contains proper proof of service.

        A filing party is required to serve a copy of all documents presented to the Court

on all parties to the appeal, and the documents must contain proof of service. TEX. R. APP.

P. 9.5. Proof of service may be in the form of either an acknowledgement of service by

the person served or a certificate of service. Id. R. 9.5(d). A certificate of service must be

signed by the person who made the service, and must state (1) the date and manner of

service, (2) the name and address of each person served, and (3) if the person served is a

party’s attorney, the name of the party represented by that attorney. Id. R. 9.5(e).

        To expedite this matter, we will implement Texas Rule of Appellate Procedure 2

and suspend Rule 9.5’s proof-of-service requirement for these documents only. See id.

R. 2. The Clerk of this Court is ordered to forward a copy of these documents to the

appellee immediately. All future filings, including letters, however, shall comply with

Rule 9.5. Failure to provide proper proof of service on any future filing, including a

letter, may result in the filing being stricken.

        Pursuant to Texas Rule of Appellate Procedure 20.1(c), we grant Appellant’s

Motions to Proceed In Forma Pauperis on Appeal and permit Appellant “to proceed

without payment of costs” in each of these appeals. See id. R. 20.1(c). The word “costs”

means “filing fees charged by the appellate court.” Id. R. 20.1(a).

        Appellant’s Motions for Leave to Consolidate the Appeal are denied. The parties

may, however, file a single document, including a brief, that applies to all five



Boren v. State                                                                          Page 2
proceedings by listing all five proceedings in the style of the case, like we have done in

this Order.



                                                PER CURIAM

Before Chief Justice Gray and
       Justice Davis
Order issued and filed February 27, 2019




Boren v. State                                                                      Page 3